                               THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
                                            ****

 UNITED STATES OF AMERICA,

       Plaintiff,                                     2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

 vs.                                                  DATE: February 3, 2020

 PASTOR FAUSTO PALAFOX,                               Courtroom 7D
 ALBERT LOPEZ,
 ALBERT BENJAMIN PEREZ,
 JAMES PATRICK GILLESPIE,
 ERNESTO MANUEL GONZALEZ,
 BRADLEY MICHAEL CAMPOS,
 CESAR VAQUERA MORALES, and
 DIEGO CHAVEZ GARCIA,

       Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Denise Saavedra/Nick Vaglio COURT REPORTER: Heather Newman

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Detective David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 69)

9:12 a.m. The Court convenes outside the presence of the jury.

9:12 a.m. The Court addresses [2087] Government’s Request for Modification to Jury Instruction 16
and [2088] Defendant’s Pastor Palafox’s Objections to Proposed Robbery Instructions (No.30 and
32). The Court hears arguments from parties. The Court Grants Motion [2087] and Denies in Part
and Grants in Part [2088]. Defense counsel makes Rule 29 Motion. The Court Denies motion.

10:05 a.m. The Court stands at recess for a morning break.

10:23 a.m. The jury enters the courtroom. The Court reads jury instructions.

11:20 a.m. The jury is admonished and excused for a morning break.

11:21 a.m. Outside the presence of the jury, matters discussed.
11:44 a.m. The jury enters the courtroom. Mr. Schiess makes closing arguments on behalf of the
Government.

1:10 p.m. The jury is admonished and excused for lunch.

1:10 p.m. Outside the presence of the jury, the Court addresses Mr. Kennedy’s objection. Mr.
Schiess will correct his statement to the jury. The objection is overruled. The Court stands at recess.

1:59 p.m. The jury enters the courtroom. Mr. Schiess continues making closing arguments on
behalf of the Government.

3:05 p.m. The jury is admonished and excused for the evening. Court adjourns.

Jury Trial continued to Tuesday, February 4, 2020, at 9:00 a.m. in Courtroom 7D before Judge Gloria
M. Navarro.



                                                               DEBRA K. KEMPI, CLERK
                                                               U.S. DISTRICT COURT

                                                               BY:    /S/          d
                                                               Nicholas Vaglio, Deputy Clerk
